       Case 2:19-cv-02540-DMC Document 10 Filed 07/14/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CANDICE LOVE,                                     No. 2:19-CV-2540-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    H. KIRKLAND, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. This matter is currently stayed pending payment of settlement proceeds agreed

19   to as part of a global settlement of this action and Crowder v. Fox, case no. 2:17-CV-1657-TLN-

20   DMC. See ECF No. 9. By separate order issued in Crowder, the Court has extended the stay in

21   that matter to October 1, 2020, pursuant to the parties’ stipulation. Good cause appearing

22   therefor, the Court sua sponte extends the stay in this matter to October 1, 2020.

23                  IT IS SO ORDERED.

24

25   Dated: July 13, 2020
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
